Citation Nr: 0941054	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  08-12 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to December 19, 
2006, for the grants of service connection for diabetes 
mellitus and for peripheral neuropathy in the upper and lower 
extremities.

2.  Entitlement to an effective date prior to June 7, 2007, 
for the grant of service connection for erectile dysfunction 
and for the grant of special monthly compensation based on 
loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which granted, in pertinent part, the 
Veteran's claims of service connection for diabetes mellitus, 
assigning a 20 percent rating effective December 19, 2006, 
and for peripheral neuropathy in the upper and lower 
extremities, assigning 10 percent ratings for the right and 
left lower extremities and zero percent ratings for the right 
and left upper extremities, each effective December 19, 2006.  
The RO also granted service connection for erectile 
dysfunction, assigning a zero percent rating effective 
June 7, 2007.  The Veteran disagreed with this decision in 
October 2007 with regard to the ratings and effective dates 
assigned for diabetes and peripheral neuropathy.  A 
substantive appeal was received in April 2008 indicating that 
the Veteran only wished to appeal the issue of an earlier 
effective date for diabetes and peripheral neuropathy of the 
upper and lower extremities.  A communication from the 
Veteran's representative in June 2008 also listed the issue 
of an earlier effective date for erectile dysfunction.  
Accordingly, the issues on appeal are those listed on the 
first page of this decision. 

For reasons hereinafter explained, the Board believes the 
issue of entitlement to an effective date prior to June 7, 
2007, for the grant of special monthly compensation based on 
loss of use of a creative organ is also within the Board's 
appellate review. 


FINDINGS OF FACT

1.  The Veteran's original application for service connection 
for diabetes mellitus and for peripheral neuropathy in the 
upper and lower extremities was date-stamped as received by 
the RO on December 19, 2006; there was no prior communication 
from the Veteran expressing an intent to claim VA 
compensation based on these disabilities. 

2.  Medical evidence of record shows that as of December 19, 
2006, the Veteran suffered from diabetes mellitus, peripheral 
neuropathy of the upper and lower extremities, and erectile 
dysfunction.

3.  Based on the grant of service connection for erectile 
dysfunction, the RO also granted entitlement to special 
monthly compensation based on loss of use of a creative 
organ.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to December 19, 
2006, for the grants of service connection for diabetes 
mellitus and for peripheral neuropathy in the upper and lower 
extremities have not been met.  38 U.S.C.A. §§ 5101(a), 5110, 
5111 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.4(b)(1), 
3.31, 3.105(a), 3.151(a), 3.400 (2009).

2.  The criteria for an effective date of December 19, 2006, 
for the grant of service connection for erectile dysfunction 
have been met.  38 U.S.C.A. §§ 5101(a), 5110, 5111 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.1, 3.4(b)(1), 3.31, 3.105(a), 
3.151(a), 3.400 (2009).

3.  The criteria for an effective date of December 19, 2006, 
for the grant of special monthly compensation based on loss 
of use of a creative organ have been met.  38 U.S.C.A. 
§§ 5101(a), 5110, 5111 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.1, 3.4(b)(1), 3.31, 3.105(a), 3.151(a), 3.400 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

In a letter issued to the Veteran in February 2007, VA 
notified the appellant of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The February 2007 VCAA notice letter 
also contained notice of the Dingess requirements.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
February 2007 VCAA notice letter was issued prior to the 
August 2007 rating decision currently on appeal.

The Veteran's earlier effective date claims on appeal are 
"downstream elements" of the RO's grant of service 
connection for diabetes mellitus, peripheral neuropathy in 
the upper and lower extremities, and for erectile dysfunction 
in the currently appealed rating decision issued in August 
2007.  For such downstream issues, notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 is not required in cases 
where such notice was afforded for the originating issue of 
service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  
As noted above, the Veteran received VCAA notice in February 
2007.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the August 2007 rating decision was 
fully favorable to the Veteran on the issues of service 
connection for diabetes mellitus, peripheral neuropathy in 
the upper and lower extremities, and for erectile 
dysfunction, and because all of the Veteran's earlier 
effective date claims are being denied in this decision, the 
Board finds no prejudice to the Veteran in proceeding with 
the present decision and any defect with respect to that 
aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
Dingess, the Court held that, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  As neither the Veteran nor his service 
representative have indicated any prejudice caused by VA 
error, the Board finds no basis for finding prejudice against 
the Veteran's appeal of the issues adjudicated in this 
decision.  See Shinseki v. Sanders, 129 S. Ct. 1696, 2009 WL 
1045952 (U.S. 2009).

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes the 
Veteran's service treatment records and his post-service VA 
and private treatment records.  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Factual Background & Analysis

The Veteran contends that he is entitled to an effective date 
earlier than December 19, 2006, for grants of service 
connection for diabetes mellitus and for peripheral 
neuropathy in the upper and lower extremities.  He also 
contends that he is entitled to an effective date earlier 
than June 7, 2007, for a grant of service connection for 
erectile dysfunction.

In general, except as otherwise provided, the effective date 
of an evaluation an award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication indicating an intent to apply for 
a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a).  To determine when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2009).

A review of the Veteran's claims file shows that the 
Veteran's original application (VA Form 21-526) for service 
connection for diabetes mellitus and for peripheral 
neuropathy in all extremities was dated on December 12, 2006, 
and date-stamped as received by the RO on December 19, 2006.

On VA examination on June 7, 2007, the Veteran complained of 
diabetes mellitus, symptoms of erectile dysfunction for the 
prior eight years, and bilateral numbness in the hands and 
feet for the prior 10 years.  The VA examiner reviewed the 
Veteran's claims file, including his service treatment 
records and post-service VA treatment records.  She noted 
that there were no private medical records concerning the 
onset of diabetes mellitus, although the Veteran reported 
that he had been diagnosed as having diabetes mellitus 
"about 12 years ago."  The Veteran denied any restricted 
diet, weight changes, or activity restrictions due to 
diabetes mellitus.  He stated that he currently was on an 
oral hypoglycemic.  He also stated that he had rare 
erections.  The VA examiner noted that peripheral neuropathy 
was present.  The Veteran reported that he experienced 
constant bilateral foot pain when standing or walking for 4-
6 hours.  Neurologic examination showed normal to light 
monofilament touch pin vibration in hands and 
hypersensitivity and intact vibration in the feet.  The 
diagnoses included longstanding non-insulin dependent 
diabetes mellitus type 2 with bilateral sensory peripheral 
neuropathy as likely as not due to diabetes mellitus and 
erectile dysfunction as likely as not due to diabetes 
mellitus.

As noted in the Introduction, in the currently appealed 
rating decision issued in August 2007, the RO granted service 
connection for diabetes mellitus, assigning a 20 percent 
rating effective December 19, 2006.  The RO also granted 
service connection for peripheral neuropathy in the upper and 
lower extremities, assigning 10 percent ratings for the right 
and left lower extremities and zero percent ratings for the 
right and left upper extremities.  Each of these ratings was 
effective December 19, 2006.  The RO further granted service 
connection for erectile dysfunction, assigning a zero percent 
rating effective June 7, 2007.  In the narrative for this 
rating decision, the RO found that service connection for the 
Veteran's claimed disabilities was warranted based on the 
results from the Veteran's June 7, 2007, VA examination.  The 
RO essentially conceded that diabetes mellitus was related to 
active service on a presumptive service connection basis due 
to the Veteran's in-service herbicide exposure while on 
active service in Vietnam.  The RO also found that 
December 19, 2006, was the appropriate effective date for the 
grant of service connection for diabetes mellitus and for 
peripheral neuropathy because that was the date of receipt of 
these claims.  The RO further found that June 7, 2007, was 
the appropriate effective date for the grant of service 
connection for erectile dysfunction because that was the date 
of the VA examination when the Veteran had been diagnosed as 
having this disability. 

The next relevant correspondence occurred when the Veteran 
submitted a letter, which the RO correctly interpreted as his 
notice of disagreement, date-stamped as received by the RO on 
October 17, 2007.  The Veteran requested earlier effective 
dates for his service-connected disabilities.  

Attached to the Veteran's notice of disagreement were copies 
of post-service private treatment records dated between 
December 2003 and October 2007.  A review of these records 
shows that, following laboratory testing in September 2002, 
it was noted that the Veteran's diabetes was "not perfectly 
controlled."  

In December 2003, the Veteran's complaints included 
tiredness, excessive urination, and some blurred vision.  It 
was noted that the Veteran was being seen to establish 
medical care.  The Veteran stated that he needed a note from 
his treating physician stating that his diabetes was well 
controlled.  He reported that he had been off of his 
medication for diabetes for one year.  He also reported that 
he had been diagnosed as having non-insulin dependent 
diabetes mellitus eight years earlier.  The impressions 
included non-insulin dependent diabetes mellitus and erectile 
dysfunction.

Following outpatient treatment in March 2005, it was noted 
that the Veteran's diabetes was "much better, not perfect."  

On a private neurological consult in November 2006, the 
Veteran complained of a six-month history of weakness in his 
arms and legs.  His medical history included diabetes.  
Neurologic examination revealed full strength in the arms 
except for weakness in the left deltoid and biceps, decreased 
muscle bulk in the left shoulder, and full strength in the 
legs.  The Veteran reported experiencing paresthesias in the 
feet when examined.  The assessment included arm and leg 
weakness and evidence of neuropathy.  A private 
electromyograph (EMG) later in November 2006 showed evidence 
of a sensory-motor neuropathy of the upper and lower 
extremities.

The Board finds that the preponderance of the evidence is 
against the Veteran's claims for an effective date earlier 
than December 19, 2006, for a grant of service connection for 
diabetes mellitus and for peripheral neuropathy in the upper 
and lower extremities.  The Veteran's original application 
(VA Form 21-526) for service connection for diabetes mellitus 
and for peripheral neuropathy in the upper and lower 
extremities was date-stamped as received by the RO on 
December 19, 2006.  

The Veteran essentially contends that he is entitled to an 
effective date for service connection dating back to the 
earliest date in the private medical records which were date-
stamped as received by the RO on October 17, 2007.  A review 
of the records shows that the Veteran was treated for 
diabetes mellitus as early as September 2002 when laboratory 
results showed the presence of diabetes.  These records also 
show that the Veteran was treated for peripheral neuropathy 
in November 2006.  There is no evidence, however, that the 
Veteran communicated to VA any intent to file claims of 
service connection for diabetes mellitus or for peripheral 
neuropathy in the upper and lower extremities between his 
date of separation from active service on January 14, 1971, 
and the date that his VA Form 21-526 was received by VA on 
December 19, 2006.  The only documents in the claims file 
dated between January 1971 and December 2006 were copies of 
the Veteran's marriage certificate and his DD Form 214 date-
stamped as received by the RO on May 31, 1972.  Quite simply, 
the Veteran did not file a formal, or an informal claim for 
VA compensation based on these disorders until December 19, 
2006.  The fact that he may have been suffering from these 
disorders prior to that time does not warrant an earlier 
effective date.  He did not communicate an intent to file 
claims for VA benefits based on these disorders until 
December 19, 2006.

The Board observes that the laws and regulations pertaining 
to effective dates are clear.  The effective date of an 
evaluation or award of compensation or dependency and 
indemnity compensation based on an original claim will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Given the foregoing, the Board finds that the 
criteria for an effective date prior to December 19, 2006, 
for a grant of service connection for diabetes mellitus and 
for peripheral neuropathy in the upper and lower extremities 
not been met.

The Board also finds, however, the Veteran is entitled to an 
effective date of December 19, 2006, for a grant of service 
connection for erectile dysfunction.  It appears that the RO 
inferred a claim of service connection for erectile 
dysfunction secondary to diabetes based on the results of the 
Veteran's June 7, 2007, VA examination which diagnosed 
erectile dysfunction.  However, during development of the 
Veteran's December 19, 2006, claims the RO subsequently 
received private medical records showing that the Veteran had 
already been diagnosed with erectile dysfunction prior to 
that date.  Since the erectile dysfunction claim was raised 
by the record as part of the diabetes claim, and since the 
evidence showed that at the time of the December 19, 2006, 
claim there had already been a diagnosis of erectile 
dysfunction, then application of 38 C.F.R. § 3.400 calls for 
assignment of an effective date of December 19, 2006, for the 
grant of service connection for erectile dysfunction.  

Moreover, since the RO granted special monthly compensation 
for loss of use of a creative organ based on the grant of 
service connection for erectile dysfunction, the effective 
date for the grant of special monthly compensation based on 
loss of use of a creative organ should also be December 19, 
2006. 


ORDER

Entitlement to an effective date prior to December 19, 2006, 
for the grants of service connection for diabetes mellitus 
and for peripheral neuropathy of the upper and lower 
extremities is not warranted.  To this extent, the appeal is 
denied. 

Entitlement to an effective date of December 19, 2006, for 
the grant of service connection for erectile dysfunction is 
warranted.  Entitlement to an effective date of December 19, 
2006, for the grant of special monthly compensation based on 
loss of use of a creative organ is warranted.  To this 
extent, the appeal is granted. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


